Name: Council Regulation (EEC) No 1460/82 of 18 May 1982 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectorsd
 Type: Regulation
 Subject Matter: agricultural structures and production;  plant product
 Date Published: nan

 14 . 6 . 82 No L 164/25Official Journal of the European Communities COUNCIL REGULATION (EEC) No 1460/82 of 18 May 1982 amending Regulation (EEC) No 2742/75 on production refunds in the cereals and rice sectors 'Article 2 Member States shall grant a production refund of 29-96 ECU per tonne of potato starch.' Article 3 In Article 3 ( 1 ) of Regulation (EEC) No 2742/75 , the amount '25915 ECU' shall be substituted for '256-75 ECU'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( x ), as last amended by Regulation (EEC) No 1451/82 (2), and in particular Article 1 1 (4 ) thereof, Having regard to the proposal from the Commission, Whereas production refunds for starch products and the minimum price to be paid by the starch manufacturer to the producer should be fixed, taking into account in particular the situation of the prices of the raw materials used for manufacturing starch, at the beginning of the 1982/83 marketing year; Whereas the amount of the premium for the potato starch sector should be adjusted by reason of a future amendment of the coefficient applicable to the quantity of potatoes necessary to manufacture a ton of starch, Article 4 Article 3a of Regulation (EEC) No 2742/75 is hereby replaced by the following: 'Article 3a For the duration of the 1982/83 cereals marketing year, the Member States shall pay to the starch manufacturer a premium of 18-70 ECU per tonne of potato starch.' HAS ADOPTED THIS REGULATION: Article 5 Article 1 Article 4 of Regulation (EEC) No 2742/75 is hereby amended as follows : 1 . In paragraph 1 , '22-89 ECU' shall be substituted for '21-19 ECU'. 2 . In paragraph 2, ' 18-61 ECU' shall be substituted for ' 17-23 ECU'. 3 . In paragraph 3 , '22-92 ECU' shall be substituted for '21-22 ECU'. Regulation (EEC) No 2742/75 is hereby amended as follows : 1 . In paragraph 1 , ' 18-61 ECU' shall be substituted for ' 17-23 ECU'. 2 . In paragraph 2, '26-64 ECU' shall be substituted for '24-67 ECU'. 3 . In paragraph 3 , '22-92 ECU' shall be substituted for '21-22 ECU'. Article 6 Article 2 Article 2 of Regulation (EEC) No 2742/75 is hereby replaced by the following: This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall apply from 1 August 1982 for products covered by Regulation (EEC) No 2727/75 and from 1 September 1982 for products covered by Regulation (EEC) No 1418/76 . H OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal . No L 164/26 Official Journal of the European Communities 14 . 6 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER